Title: To George Washington from Edmund Randolph, 8 October 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia October 8. 1795
          
          Until monday last I did not obtain from the office those of my own letters, which I deem proper to be introduced into my vindication. But I still want the inspection of a letter from you, dated July 22. 1795, and received by me. I applied personally at the office on Saturday last for the sight of your letters to me. The Chief Clerk went into the room, in which Mr Pickering sits, to consult him, at my desire, upon my application. He afterwards carried to Mr Pickering a brown paper; and on his return placed it before me. It contained many of your letters; and was indorsed to this purport “The President’s letters.” I presumed that they were all there; as no mention was made to me of any, that were missing. But not finding that of July 22. 1795, I asked for it; and the chief clerk replied, that Mr Pickering had just taken it out; and that upon his saying, that I might wish to see it, Mr Pickering had observed, that, if I did, I would ask for it. I accordingly asked for it again; but was answered, that it was necessary to consult Mr Wolcott. Not hearing any thing late on Monday from the Chief Clerk, I reminded by a note, and on tuesday received thro’ him the rancorous and insolent answer of Mr Pickering, which amounts to a positive refusal, and of which due notice will be taken in its proper place. I affirm to you, that I hold that letter to be important to one of the views, which the question will bear. As I aim at accuracy in my statements; I am anxious to prevent a mistake in my recollection of that letter; and therefore request the inspection of it.
          Mr Fauchet’s letter, and the circumstances, which preceded, and attended, the delivery of it to me, embrace a variety of political matter, connected with many documents. The papers and reasonings in my general letter will comprehend, among others, the following: my letter to the governor of Vermont on the 28th of July 1794; Mr Bradford’s letter from Fort Pitt on the 17th of August 1794, mine to the Secretary of the treasury on the 28th of August 1794; a private letter, which in the latter end of July 1794 you directed me to write to a certain person; two late letters to Colo. Monroe; my letter to Mr Jay on the 18th of August 1794; my last circular letter to our ministers; your letters to me on the 22d and 31st of July 1795, with the memorial therein

referred to; my letter to you on the 12th of July 1795; the affidavit, which was laid before you of the British, being supposed to be concerned in the insurrection; the advice of another gentleman and myself to you on the 25th of August 1794⟨;⟩ extracts from Mr Jay’s and Mr Monroe’s instructions; and my letter to you on the 5th of August 1794.
          You must be sensible, sir, that I am inevitably driven into the discussion of many confidential and delicate points. I could with safety immediately appeal to the people of the United States, who can be of no party. But I shall wait for your answer to this letter, so far as it respects the paper desired, before I forward to you my general letter; which is delayed for no other cause. I shall also rely that any supposed error in the general letter, in regard to facts will be made known to me, that I may correct it, if necessary; and that you will consent to the whole of the affair, howsoever confidential and delicate, being exhibited to the world. At the same time I prescribe to myself this condition, not to mingle any thing, which I do not sincerely conceive to belong to the subject. I have the honor to be sir with due respect yr mo. ob. serv.
          
            Edm: Randolph
          
        